Citation Nr: 1526222	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) with associated bronchitis.

2. Service connection for a skin condition, claimed as a sun allergy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to February 1967, and served in the National Guard of Arkansas from October 1978 to October 1991, to include a period of active duty from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a videoconference hearing in April 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was partially processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) has been raised by the record in a May 2013 lay statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

In a May 2013 lay statement, the Veteran indicated he was receiving Social Security Disability benefits.  These records are not included in the Veteran's claims file, and could provide the Board with additional evidence to support the Veteran's claim.  As such, the Board has a duty to obtain these records prior to adjudication.

Additionally, in a November 2010 VA Form 21-4142, the Veteran provided the Board with permission to contact W.G., D.O.  The claims file contains a response from the address the Veteran provided, indicating that the Veteran was not a patient at that clinic, but may have been a patient of Dr. W.G. when the doctor worked at the Burnett, Croom, Lincoln & Paden Clinic.  The VA requested and received records from the clinic, but the records obtained were records of the Veteran's treatment with another doctor and did not contain any records by Dr. W.G.  Since the Veteran states that Dr. W.G. was instrumental in obtaining his diagnosis for COPD, the Board remands in order to attempt to acquire these records.

Finally, the Veteran underwent a VA examination for his claimed conditions in February 2011.  That VA examination concluded that the Veteran's COPD was more likely than not related to his extended smoking and had no relationship to his service, and that the examiner would have to resort to speculation regarding the Veteran's skin condition regarding its etiology.  However, the Veteran's full claims file had not been made available to the examiner, and the examiner only looked at records from the Veteran's private physicians which the Veteran had furnished.  Since this VA examination, additionally, the Veteran has put forth new theories of service connection that it does not appear were considered in the February 2011 VA examination.  Specifically, the Veteran testified at his April 2014 hearing that one of his deployment duties in the Gulf War conflict included burning human and other waste, and that breathing the fumes from that deployment may have affected his COPD.  Regarding his skin condition, he also testified that although the Veteran was not treated for skin conditions during his Gulf War deployment, he was experiencing symptoms and treating them with lotion under the belief that he had dry skin.  Additionally, in a May 2012 lay statement he argued that that he was given an experimental vaccine during his deployment and because of that or other circumstances, he may suffer from Gulf War Syndrome.  Because the examiner at his February 2011 examination was not given the opportunity to review the Veteran's claims file, and because the Veteran has advanced new possible theories of the case, the Board remands for new opinions.

Accordingly, the case is REMANDED for the following action:


1. The AOJ must contact the SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran. All attempts to secure this evidence must be documented in the claims file.

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any records from Dr. W.G. during his time at the Burnett, Croom, Lincoln & Paden Clinic.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his COPD and skin condition.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's COPD with chronic bronchitis, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

ii) The Veteran's April 2014 hearing testimony in which he testified that he burned human and other waste while on deployment during the Gulf War, and that he did not have trouble with meeting the physical requirements of the military or the National Guard until after her returned from deployment in 1991.

i) The Veteran's May 2012 lay statement regarding Gulf War Syndrome.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD with chronic bronchitis 1) began during active service, or 2) is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's sun sensitivity, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's testimony at his April 2014 hearing that he started to show symptoms during service in the Gulf War but did not seek treatment while he was deployed. 

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sun sensitivity began during active service or is related to any incident of service.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






